Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 05/20/2020.  Claims 1-15 are currently pending and being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
FUEL SPRAY NOZZLE HAVING AN AEROFOIL INTEGRAL WITH A FEED ARM

Drawings
Figure 7A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further winglet extending from a surface of the feed arm body opposite the winglet (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Gordon et al. (GB 694,448).
In regards to Independent Claim 1, and with particular reference to Figures 1, 2, 4 and 7, Gordon discloses a fuel spray nozzle arrangement for a combustor, the fuel spray nozzle arrangement comprising a fuel spray nozzle 29 connected to a feed arm 26, wherein 5the feed arm comprises an aerofoil (page 3 lines 38-39 teaches the feed arm 26 is of airfoil section).
Regarding dependent Claim 2, Gordon discloses wherein the aerofoil is an integral part of the feed arm (page 3 lines 38-39 teaches the feed arm 26 is of airfoil section, thus the aerofoil is integral part of the feed arm).
Regarding dependent Claim 3, Gordon discloses wherein the feed arm comprises a feed arm body configured to support the fuel spray nozzle, wherein the fuel spray nozzle is configured so that when an elongate direction of the feed arm lies in a radial plane of the combustor, the aerofoil has a spanwise axis which extends substantially circumferentially or substantially tangentially 15with respect to a circumferential direction at a junction with the feed arm body (page 3 lines 38-39 teaches the feed arm 26 is of airfoil section, that is, Gordon has the same shape as the claimed invention, refer to figure 7B of the instant application, thus Gordon having the same shape as the claimed invention satisfies the recitations in this claim).
Regarding dependent Claim 4, Gordon discloses wherein the aerofoil comprises a winglet (30 in figures 1 and 2; OR alternatively 54 or 52 or 53 in figures 4 and 7) extending from a feed arm body of the feed arm 26, refer to figures 1 and 2.
Regarding dependent Claim 9, Gordon discloses wherein the arrangement comprises a further winglet 30 extending from a surface of the feed arm body opposite the winglet, refer to figures 1 and 2.
Regarding dependent Claim 10, Gordon discloses a combustor comprising a fuel spray nozzle arrangement in accordance 15with Claim 1 (page 1 lines 9-11 teaches the invention is a gas turbine engine comprising a combustor).
Regarding dependent Claim 11, Gordon discloses a gas turbine engine comprising a combustor in accordance with Claim 10 (page 1 lines 9-11 teaches the invention is a gas turbine engine comprising a combustor).
Regarding dependent Claim 12, Gordon discloses a method of modifying a fuel spray nozzle arrangement for a combustor of 20a gas turbine engine, the fuel spray nozzle arrangement comprising a fuel spray nozzle 29 connected to a feed arm 26, the method comprising the step of: attaching a winglet to the feed arm (30 in figures 1 and 2; OR alternatively 54 or 52 or 53 in figures 4 and 7).
Regarding dependent Claim 13, Gordon discloses wherein the fuel spray nozzle comprises 25a swirler 59 configured to swirl flow along an air channel, said air channel extending between an inlet and an outlet, wherein the method further comprises the step of: positioning the winglet 30 to direct an airflow towards the inlet, as shown in figures 1 and 2).
Regarding dependent Claim 14, Gordon discloses wherein the swirler 59 is a main outer 30swirler of the fuel nozzle, as shown in figures 1 and 2




Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Poyyapakkam et al. (US 2012/0285172).
In regards to Independent Claim 1, and with particular reference to Figures 1-3, Poyyapakkam discloses a fuel spray nozzle arrangement for a combustor, the fuel spray nozzle arrangement comprising a fuel spray nozzle 15 connected to a feed arm 22, wherein 5the feed arm comprises an aerofoil (element 22 is a streamlined body having an airfoil shape as shown in figures 1-3; par. 71 lines 4).
Regarding dependent Claim 2, Poyyapakkam discloses wherein the aerofoil is an integral part of the feed arm (figures 1-2 teaches the feed arm 22 is of airfoil section, thus the aerofoil is integral part of the feed arm; par. 71 lines 1-4).
Regarding dependent Claim 3, Poyyapakkam discloses wherein the feed arm comprises a feed arm body configured to support the fuel spray nozzle, wherein the fuel spray nozzle is configured so that when an elongate direction of the feed arm lies in a radial plane of the combustor, the aerofoil has a spanwise axis which extends substantially circumferentially or substantially tangentially 15with respect to a circumferential direction at a junction with the feed arm body (figures 1-3; par. 71 lines 1-4 teaches the feed arm 22 is of airfoil section, that is, Poyyapakkam has the same shape as the claimed invention, refer to figure 7B of the instant application, thus Poyyapakkam having the same shape as the claimed invention satisfies the recitations in this claim).
Regarding dependent Claim 4, Poyyapakkam discloses wherein the aerofoil comprises a winglet 23 extending from a feed arm body of the feed arm.
Regarding dependent Claim 9, Poyyapakkam discloses wherein the arrangement comprises a further winglet 23 extending from a surface of the feed arm body opposite the winglet.
Regarding dependent Claim 10, Poyyapakkam discloses a combustor comprising a fuel spray nozzle arrangement in accordance 15with Claim 1 (refer to title).
Regarding dependent Claim 11, Poyyapakkam discloses a gas turbine engine comprising a combustor in accordance with Claim 10 (refer to title).
Regarding dependent Claim 12, Poyyapakkam discloses a method of modifying a fuel spray nozzle arrangement for a combustor of 20a gas turbine engine (refer to abstract, title), the fuel spray nozzle arrangement comprising a fuel spray nozzle 15 connected to a feed arm 22, the method comprising the step of: attaching a winglet 23 to the feed arm, refer to figures 1-3.

Allowable Subject Matter
Claims 5-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741